1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    RICHARD WESTLEY REEVES,                              Case No. 3:17-cv-00562-MMD-CBC

7                                     Plaintiff,         ORDER ADOPTING AND ACCEPTING
            v.                                           REPORT AND RECOMMENDATION OF
8                                                              MAGISTRATE JUDGE
     DAN WATTS, et al.,                                      CARLA BALDWIN CARRY
9
                                  Defendant.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge Carla Baldwin Carry (ECF No. 33) (“R&R”), recommending granting Defendants’

13   motion to dismiss (ECF No. 29). No objection to the R&R has been filed, and the time for

14   doing so has expired.

15          This Court “may accept, reject, or modify, in whole or in part, the findings or

16   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

17   timely objects to a magistrate judge’s report and recommendation, then the court is

18   required to “make a de novo determination of those portions of the [report and

19   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

20   to object, however, the court is not required to conduct “any review at all . . . of any issue

21   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

22   Indeed, the Ninth Circuit has recognized that a district court is not required to review a

23   magistrate judge’s report and recommendation where no objections have been filed. See

24   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

25   of review employed by the district court when reviewing a report and recommendation to

26   which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

27   1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the

28   view that district courts are not required to review “any issue that is not the subject of an
1    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

2    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

3    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

4    which no objection was filed).

5           Nevertheless, this Court finds it appropriate to engage in a de novo review to

6    determine whether to adopt Magistrate Judge Carry’s R&R. Judge Carry recommends

7    granting Defendants’ motion to dismiss this case in its entirety because Plaintiff failed to

8    appear at his own deposition, respond to properly served discovery requests, file a

9    response to Defendants’ motion to dismiss, or respond to two of the Court’s orders (ECF

10   Nos. 30, 32). (ECF No. 33.) Upon reviewing the R&R and records in this case, this Court

11   finds good cause to adopt the Magistrate Judge’s R&R in full.

12          It   is   therefore   ordered,   adjudged   and   decreed      that   the   Report   and

13   Recommendation of Magistrate Judge Carla Baldwin Carry (ECF No. 33) is accepted

14   and adopted in its entirety.

15          It is further ordered that Defendants’ motion to dismiss (ECF No. 29) is granted.

16          It is further ordered this case is dismissed with prejudice.

17          The Clerk of Court is directed to enter judgment accordingly and close this case.

18          DATED THIS 30th day of April 2019.

19

20
                                                MIRANDA M. DU
21                                              UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

                                                   2
